Citation Nr: 1340061	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected traumatic arthritis of the left knee, rated as 10 percent disabling prior to March 12, 2011, and as 20 percent disabling therefrom.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974 and from October 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating for his service-connected left knee disability to 10 percent, effective March 22, 2005, the date of his current increased rating claim on appeal.  

Although the Veteran did not file a notice of disagreement (NOD) with the July 2005 rating decision, VA treatment records dated between December 2005 and April 2006 reflected ongoing treatment for left knee symptoms.  These records constituted new and material evidence pertaining to the assigned disability rating for the Veteran's service-connected left knee disability, and were at least constructively of record within one year of the July 2005 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the July 2005 rating decision did not become final prior to readjudication in the subsequent September 2006 rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011) (holding that evidence submitted to the RO within one year of the RO's decision requires "any subsequent decision based on such evidence [to] relate back to the original claim").

In February 2011, October 2011, and July 2013, the Board remanded the Veteran's increased disability rating claim on appeal for further evidentiary development.  In the October 2011 decision, the Board found that the issue of entitlement to a TDIU had been raised by the record and that claim was additionally remanded for further development in October 2011 and July 2013.  

In an August 2011 rating decision, following the Board's February 2011 remand, the Appeals Management Center (AMC) increased the Veteran's disability rating for his service-connected left knee disability to 20 percent, effective March 12, 2011.  

This appeal was processed using the Veterans Benefits Management System, a paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased disability rating for the Veteran's service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is currently engaged in full-time employment.

2.  The Veteran's service-connected disabilities (traumatic arthritis of the left knee with limitation of motion, hallux valgus of the right foot, and full thickness tear of the left suprapsinatus tendon), in the aggregate, do not preclude him from securing or following any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through a November 2011 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) with respect to his claim of entitlement to a TDIU.  The AOJ notified him of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was also informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a subsequent July 2013 letter, the AOJ supplied the Veteran with a formal application for entitlement to a TDIU.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant VA treatment records have been associated with the claims file and the Veteran has been afforded multiple VA examinations.  

Additionally, the AOJ substantially complied with the Board's July 2013 remand directives with respect to the Veteran's TDIU claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the Veteran's claim to provide him with a TDIU application form; to obtain outstanding VA treatment records, including the results of a February 2012 VA examination; and to afford him an adequate VA examination to determine, inter alia, the effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation, only if he were found to not be engaged in full-time employment.  

The Veteran was provided a TDIU application form, outstanding VA treatment records were obtained, and he was afforded the requested VA examination in August 2013.  Although the VA examiner did not provide an opinion with respect to whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment, this was unnecessary because he reported being engaged in full-time employment.  Thus, the VA examination report substantially complied with the Board's remand directive with respect to the TDIU claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's increased rating and TDIU claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a TDIU

The evidence of record shows that the Veteran's service-connected left knee disability has had an impact on his employment.  See February 2012, August 2012, and August 2013 VA examination reports.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2013).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, service connection is in effect for the Veteran's traumatic left knee arthritis, rated as 20 percent disabling as of March 12, 2011, for hallux valgus of the right foot, rated as noncompensable, and for a full thickness tear of the left supraspinatus tendon, also rated as noncompensable.  Clearly he does not meet the schedular criteria necessary for substantiating his TDIU claim under 38 C.F.R. § 4.16(a).  Nevertheless, a TDIU may still be available on the prior noted extraschedular basis if the Veteran were found to be unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  38 C.F.R. § 4.16(b) (2013).  

In order for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  The Board, however, does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  Nevertheless, the Board may determine that a particular case warrants referral to the Director of Compensation and Pension (C&P) for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).

Here, however, the Board finds that evidence of record fails to show that referral to the Director of C&P for extraschedular consideration is warranted.  While VA examiners have noted the difficulty placed on the Veteran in completing his employment duties in the presence of his service-connected left knee disability, which results in significant pain, stiffness, and limitation of motion, the Veteran has still been shown by the evidence of record to be engaged in full-time employment.  

Most notably, the August 2013 VA examiner clearly noted that the Veteran was employed full time as a meat cutter for a supermarket.  The examiner further remarked that the Veteran completed six to eight hour shifts in his employment.  Moreover, the Veteran neglected to return a formal TDIU application as requested if he indeed intended to seek entitlement to a TDIU.  The fact that he did not return the formal application further weighs against a finding that he has been rendered unemployable.  

Based on this record, there is no competent evidence to support a finding that the Veteran has been rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Rather, the evidence of record shows that he continues to be employed in a full-time occupation.  

As such, the preponderance of the evidence in this case is against the Veteran's TDIU claim, as the evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim for entitlement to a TDIU must be denied.


ORDER

A total disability rating based on individual unemployability is denied.


REMAND

Unfortunately, another remand is required with respect to the Veteran's increased rating claim for his left knee disability.  

During the August 2013 VA examination, the VA examiner opined that the Veteran experienced as much as an additional 40 degrees of limitation of left knee motion due to weakened movement, fatigability, and incoordination, as a result of standing all day during his workday.  The examiner did not clarify, however, as to whether such additional limitation of motion resulted in a further decreased of flexion, or extension, or whether both were further limited in some combined manner.

Additionally, in the August 2013 VA examination report, the examiner found no evidence of left knee instability.  

Accordingly, this claim is REMANDED for the following action:

1.  Ask the examiner who conducted the Veteran's August 2013 left knee examination to review the record and address the following: 

Please clarify as to whether the approximate 40 degrees of additional limitation of range of motion of the Veteran's left knee due to pain, weakened movement, excess fatigability, and incoordination at the end of his workday would result in additional limitation of flexion, extension, or of both flexion and extension to any degree.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record.  

If this examiner is no longer available, then necessary opinions should be obtained from another qualified medical professional.  

If further examination is recommended, this should be undertaken.  

2.  Thereafter, review the addendum VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


